Citation Nr: 1008775	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-002 79A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 through 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

In February 2008, this matter was previously remanded by the 
Board for further development, which was to include the 
issuance of a notice letter to the Veteran in compliance with 
Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008).  The Board notes that a corrective letter was mailed 
to the Veteran in March 2008, but that this letter still did 
not comply with the notice requirements mandated under 
Vazquez-Flores I.

Since the Board's February 2008 remand, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran-
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence.  In the present case, the Veteran was notified of 
the information and evidence needed to substantiate her claim 
for an increased rating for asthma in the RO's corrective 
March 2008 notice letter.  This letter complies with the 
revised notice requirements set forth under Vazquez-Flores I 
and II.

Although, as the Veteran's representative noted in a January 
2010 Informal Hearing Presentation, the March 2008 letter 
addresses the Veteran's right ankle osteonecrosis disability, 
a reading of the letter reveals that it also addresses the 
Veteran's claim for an increased rating for her service-
connected asthma.  Reference in the letter to the Veteran's 
right ankle disability is superfluous and unnecessary, as the 
Veteran's claim in connection with that disability was denied 
by the Board in February 2008 and not a part of the Board's 
remand.

Under the circumstances, the Board finds that the action 
directed in its February 2008 remand have been met with 
compliance.  Nonetheless, for the reasons discussed below, 
the Board finds that further remand of this matter is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examination for her service-
connected asthma condition was performed nearly five years 
ago, in March 2005.  In a subsequent June 2005 statement, she 
reported that she was experiencing an increased number of 
asthma attacks.  In a July 2005 statement, the Veteran 
related that her doctors had informed her that her condition 
would worsen over time.  Given the length of time that has 
passed since the Veteran's most recent VA examination, and 
the Veteran's reported worsening of her asthma condition, a 
new VA examination is required to assess her present 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of her service-connected asthma 
disorder.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

The examination should include a 
pulmonary function test, as well as any 
other tests and studies deemed necessary 
by the examiner.  In discussing the 
relevant clinical findings, the examiner 
should note spirometric pre-and post-
medication values of demonstrated FEV1 
and FEV1/FVC.  The examiner should also 
note the Veteran's course of treatment 
for her asthma since 2005, including the 
frequency of treatment received and a 
listing of medications used by the 
Veteran for her asthma, as well as the 
Veteran's frequency of asthma attacks 
since 2005.

A complete rationale should be given for 
all opinions and conclusions and be 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for asthma should be 
readjudicated.  If the determination 
remains adverse to the Veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


